882 A.2d 1003 (2005)
Jane A. FARABAUGH, Individually and as Administrator of the Estate of Henry J. Farabaugh, Deceased, Respondent
v.
PENNSYLVANIA TURNPIKE COMMISSION and Trumbull Corporation, Petitioners.
Supreme Court of Pennsylvania.
September 1, 2005.

ORDER
PER CURIAM.
AND NOW, this 1st day of September, 2005, the Petition for Allowance of Appeal is hereby granted, limited to the following issues:
1. Whether guidance by the Supreme Court is necessary because the scope of a construction manager's duty to a contractor's employee is an issue of first impression in the Commonwealth?
3. Whether the Commonwealth Court erroneously held that the Pennsylvania Turnpike Commission had a common law duty to warn the decedent's employer of any obvious conditions created by the general contractor?
The Pennsylvania Turnpike Commission's Application for Leave to File Post-Submission Communication is denied as moot.